Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3	With respect to independent claims 1, there is no teaching, suggestion, or motivation for combination in the prior art to for each of the subsequent write commands to the address received before expiration of the timer, hold the subsequent write command in a buffer, including overwriting write data corresponding to the address in the buffer with write data for the subsequent write command, and after expiration of the timer, send only a most recent of the subsequent write commands to the crosspoint memory array.
4.	With respect to dependent claims 2-10, since these claims are depending on claim 11, therefore claims 2-10 are allowable subject matter. 
5.	With respect to independent claims 11, there is no teaching, suggestion, or motivation for combination in the prior art to for each of the subsequent write commands to the address received before expiration of the timer, hold the subsequent write command in a buffer, including overwriting write data corresponding to the address in the buffer with write data for the subsequent write command, and after expiration of the 

6.	With respect to dependent claims 12-18, since these claims are depending on claim 11, therefore claims 12-18 are allowable subject matter. 
7.	With respect to independent claims 19, there is no teaching, suggestion, or motivation for combination in the prior art to for each of the subsequent write commands to the address received before expiration of the timer, hold the subsequent write command in a buffer, including overwriting write data corresponding to the address in the buffer with write data for the subsequent write command, and after expiration of the timer, send only a most recent of the subsequent write commands to the crosspoint memory array.

8.	With respect to dependent claims 20, since these claims are depending on claim 19, therefore claims 20 are allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Shukuri (Pub. No.:  US 2003/0198086).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
03/26/2022
/HAN YANG/
Primary Examiner, Art Unit 2824